—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 3, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as an electronics technician for the employer, a designer and manufacturer of medical equipment. When confidential information began disappearing from the employer’s premises, a confidentiality agreement was prepared and submitted to each employee for his or her signature. The document provided that each employee agreed not to remove confidential information from the employer’s premises and not to work for one of the employer’s competitors for one year after leaving the employer’s staff. Claimant was the only employee who refused to sign the agreement. The sole ramification of this refusal was the employer’s requirement that claimant work only in the areas of the company that did not deal with confidential information. Claimant’s response was to resign.
*644Substantial evidence supports the Unemployment Insurance Appeal Board’s subsequent ruling that claimant was disqualified from receiving benefits because he left his employment for noncompelling reasons. A claimant who has resigned due to his disinclination to accept a new work assignment involving similar duties and no reduction in compensation will be found to have left his employment without good cause (see, Matter of Del Grosso [New York City Dept. of Transp.—Sweeney], 217 AD2d 873, 874; Matter of Teller [Sweeney], 212 AD2d 925, 926).
Mercure, J. P., Crew III, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.